Citation Nr: 0012649	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an earlier effective date for an increased 
rating for a low back disability, prior to October 27, 1997.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1972 to September 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the New 
Orleans, Louisiana, Regional Office (RO), insofar as it 
assigned October 27, 1997 as the effective date for an 
increased 20 percent evaluation for appellant's low back 
disability (which had previously been rated 10 percent 
disabling).  

Although recent faxed written statements dated in April 2000 
from the RO indicate that appellant allegedly filed a Notice 
of Disagreement with respect to a February 2000 rating 
decision, which denied reopening of claims for service 
connection for a psychiatric disability, residuals of 
hepatitis, and hemorrhoids, the current evidentiary record at 
the Board does not include such a Notice of Disagreement.  
Consequently, those issues are not currently before the 
Board.  Parenthetically, in the April 2000 written 
statements, the RO indicated that said issues will be further 
developed by it upon recall of the claims folders, pursuant 
to the Board's remand herein of the earlier effective date 
appellate issue.  


REMAND

In a September 1998 written statement (on a VA Form 9), 
appellant checked off a box indicating that he wanted a "BVA 
hearing at a local VA office before a member...of the BVA" 
(i.e., a "Travel Board" hearing).  In a November 1998 
written statement, appellant checked off a box, waiving his 
right to an in-person hearing and instead requesting a 
videoconference hearing at the RO before a Board member 
sitting in Washington, D.C.  Although a June 1999 hearing was 
scheduled, shortly prior to the hearing date, appellant's 
representative contacted the RO and requested that the 
hearing be postponed.  Subsequently, the RO transferred the 
claims folders to the Board for a scheduled April 2000 
videoconference "Travel Board" hearing.  

However, in April 2000, shortly prior to the hearing date, 
faxed documents indicated that appellant had informed the RO 
that he could not attend that hearing, that he had allegedly 
filed a Notice of Disagreement with respect to additional 
claims, and that he wanted the case returned to the RO for 
development of such additional claims.  It is unclear whether 
he intends to withdraw the claim as to the instant issue.  

Additionally, an April 2000 faxed report of contact form 
indicates that the RO advised appellant that the 
videoconference "Travel Board" hearing would be rescheduled 
and that the claims folders at the Board would be recalled to 
the RO.  On remand he will be afforded the opportunity for 
such hearing, or can withdraw the request.

Since "Travel Board hearings" are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (1999)), the Board is herein remanding 
the case for that purpose, in order to satisfy procedural due 
process concerns.  As this is a procedural due process remand 
on an increased rating appellate claim, a well-grounded 
determination is not required at this time.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
ascertain whether he desires to withdraw 
the appeal as to this issue, associate 
with the record other documents that have 
been submitted to the RO.

2.  If the appeal is to continue, the RO 
should schedule a Travel Board hearing, 
and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the hearing request, 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.  

Thereafter, the case should be returned to the Board, if in 
order, in accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



